OPINION — ** BOARD OF EDUCATION — REPRESENTED BY PROFESSIONAL ORGANIZATION ** UNDER THE PROVISIONS OF 70 O.S. 509.2 [70-509.2], THE LOCAL BOARD OF EDUCATION IS TO RECOGNIZE A PROFESSIONAL ORGANIZATION THAT SECURES AUTHORIZATION SIGNED BY A MAJORITY OF THE PROFESSIONAL EDUCATORS DESIGNATING SUCH ORGANIZATION AS THEIR REPRESENTATIVE FOR NEGOTIATIONS. FURTHER, AFTER THE PROFESSIONAL ORGANIZATION HAS BEEN SO DESIGNATED, THE BARGAINING REPRESENTATIVES OF THE PROFESSIONAL ORGANIZATION ARE TO BE ELECTED BY A MAJORITY OF THE PROFESSIONAL EDUCATORS OF THE DISTRICT. UNDER THE PROVISIONS OF 70 O.S. 509.5 [70-509.5], ALL EMPLOYEES OF A SCHOOL DISTRICT OTHER THAN THOSE EMPLOYEES WHO ARE PROFESSIONAL EDUCATORS ARE TO BE DESIGNATE AN ORGANIZATION COMPOSED EXCLUSIVELY OF SUCH EMPLOYEES TO REPRESENT THEM IN NEGOTIATIONS AND CONCLUDING AN AGREEMENT WITH THE SCHOOL DISTRICT. 70 O.S. 509.5 [70-509.5] DOES 'NOT' REQUIRE THAT THE NON PROFESSIONAL EDUCATORS HOLD A SECOND STAGE ELECTION TO SELECT SPECIFIC BARGAINING REPRESENTATIVES FROM THE DESIGNATED BARGAINING ORGANIZATION. THE DESIGNATED BARGAINING ORGANIZATION, IN THE CASE OF NON PROFESSIONAL EDUCATORS, MAY SELECT FROM WITHIN THE BARGAINING ORGANIZATION THOSE MEMBERS WHO ARE TO PARTICIPATE IN THE NEGOTIATING AND CONCLUDING THOSE MEMBERS WHO ARE TO PARTICIPATE IN THE NEGOTIATING AND CONCLUDING OF AN AGREEMENT. EVERY EMPLOYEE OF A SCHOOL DISTRICT, WHETHER HE IS A MEMBER OF THE PROFESSIONAL EDUCATOR GROUP OR NON PROFESSIONAL EDUCATOR GROUP, IS ELIGIBLE TO PARTICIPATE IN THE DESIGNATION AND ELECTION OF BARGAINING ORGANIZATIONS AND BARGAINING REPRESENTATIVES BECAUSE THE STATUTE MERELY MENTIONS EMPLOYEES AND DOES 'NOT' EXCLUDE ****** PARTICIPATION BY PART TIME, SEASONAL, TEMPORARY, OR ON SOME OTHER BASIS. (SCHOOLS, BOARD OF EDUCATION, UNIONS TEACHERS) CITE: 70 O.S. 509.5 [70-509.5], 70 O.S. 509.2 [70-509.2] [70-509.2] (JOE C. LOCKHART)